Citation Nr: 1001835	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement of service 
connection for a left foot disability, to include as 
secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk
INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from September 1971 to July 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

Procedural history

In August 1979, the Veteran filed a claim of entitlement to 
service connection for a left foot disability.  The claim was 
denied by the RO in a February 1980 rating decision.  The 
Veteran filed an appeal.  The Board upheld the denial by the 
RO in a July 1980 decision.  

In June 2001, the Veteran filed to reopen his previously 
denied claim of entitlement to service connection for a left 
foot disability.  In an October 2002 rating decision, the RO 
confirmed and continued the denial of the Veteran's claim.  
The Veteran did not appeal the October 2002 rating decision.  

In December 2002, the Veteran filed to reopen his previously 
denied claim of entitlement to service connection for a left 
foot disability.  In a March 2003 rating decision, the RO 
confirmed and continued the denial of the Veteran's claim.  
The Veteran filed a notice of disagreement (NOD) in February 
2004.  The Veteran's claim was subsequently denied in a May 
2005 statement of the case (SOC).  
The Veteran failed to perfect an appeal with the timely 
submission of a substantive appeal [VA Form 9 or similar].  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2009). 

In August 2005, the Veteran again filed to reopen the 
previously denied claim of entitlement to service connection 
for a left foot disability.  In a February 2006 rating 
decision, the RO declined to reopen the Veteran's claim.  
The Veteran disagreed with the decision, and he perfected an 
appeal by filing a timely substantive appeal [VA Form 9] in 
February 2007.

In October 2008, the Veteran presented sworn testimony before 
a decision review officer (DRO) at the RO.  A transcript of 
the hearing has been associated with the Veteran's VA claims 
folder. 

Issues not currently on appeal

An October 2008 rating decision denied service connection for 
prostate cancer.  
As evidenced by the claims folder, the Veteran did not 
express disagreement.  Accordingly, this issue is not in 
appellate status, and it will be discussed no further herein. 
 See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Other matters

At the October 2008 hearing, the Veteran requested 
entitlement to increased disability ratings for his service-
connected right foot disability, degenerative disc disease of 
the lumbar spine, and degenerative arthritis of the cervical 
spine.  
He also requested entitlement to service connection for 
fibromyalgia.  Further, the Veteran requested to reopen 
previously denied claims of service connection for a left 
knee disability, headaches, migraines, anxiety, and memory 
loss.  See the October 2008 DRO hearing transcript, pgs. 7-8.  
To the Board's knowledge, the RO has not adjudicated any of 
those issues.  Thus, the Board will discuss them no further.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO]; see also Bernard v. Brown,
4 Vet. App. 384 (1993).




FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a left foot disability, to include as 
secondary to service-connected disabilities. 

2.  Evidence submitted since the March 2003 rating decision 
is cumulative or redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be 
reopened, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection 
for a left foot disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Since the March 2003 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a left foot disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
left foot disability on both a direct and secondary basis.  
Implicit in his claim is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.      

The Board will discuss certain preliminary matters. The issue 
on appeal will then be analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify does not apply to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened. See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated August 2005, including evidence of "an injury in 
military service or a disease that began in or was made worse 
during military service, or there was an event in service 
that caused an injury or disease; a current physical or 
mental disability shown by medical evidence; and a 
relationship between your disability and an injury, disease, 
or event in military service."  

With respect to notice to the Veteran regarding new and 
material evidence, the August 2005 VCAA letter stated, "[t]o 
qualify as new, the evidence must be in existence and be 
submitted to the VA for the first time...In order to be 
considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied...New 
and material evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously denied your claim."  The VCAA letter thereby 
notified the Veteran that evidence sufficient to reopen his 
previously denied claim must be "new and material," closely 
mirroring the regulatory language of 38 C.F.R. § 3.156(a).  
Moreover, the August 2005 letter informed the Veteran as to 
the reason his claim was previously denied:  "[y]our claim 
was previously denied because there was no evidence to 
establish that the conditions neither occurred in nor was 
caused by your military service.  Therefore, the evidence you 
submit must relate to this fact."  As such, the Veteran was 
adequately advised of the basis for the previous denial and 
of what evidence would be new and material to reopen the 
claim.  See Kent, supra.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the August 2005 VCAA 
letter.  The letter stated that VA would assist the Veteran 
in obtaining relevant records from the military, the VA, or 
any Federal agency.  With respect to records from private 
doctors and hospitals, the VCAA letter informed the Veteran 
that VA would make reasonable efforts to request such 
records.

The VCAA letter emphasized:  "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in the original].

The August 2005 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date. Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in a June 
2008 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the June 2008 VCAA letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
decision in Dingess.  Moreover, there is no timing problem as 
to Dingess notice since the Veteran's claim was denied in the 
November 2008 supplemental statement of the case (SSOC), 
following the issuance of the June 2008 VCAA letter.  
Further, because the Board concludes below that the Veteran's 
claim remains denied, any questions as to the appropriate 
disability rating or effective date to be assigned continue 
to be moot.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary. See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2009).  The Veteran has 
retained the services of a representative and, as indicated 
above, he testified at a personal hearing before a DRO.  
Additionally, in his February 2007 substantive appeal [VA 
Form 9], the Veteran declined the option of testifying at a 
personal hearing.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Congenital abnormalities

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2009).  An exception exists if there 
is evidence of additional disability due to aggravation 
during service of the congenital disease, but not defect, by 
superimposed disease or injury.  
See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2009); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009). Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2009)]. This change in the law pertains 
only to claims filed on or after August 29, 2001. Because the 
Veteran's claim to reopen was initiated in August 2005, the 
claim will be adjudicated by applying the revised section 
3.156, set out in the paragraph immediately following.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

Factual background

The "old" evidence

When the Veteran's claim of entitlement to service connection 
for a left foot disability was denied by the RO in March 
2003, the following pertinent evidence was of record.

The Veteran's service treatment records documented his 
complaints of left foot pain.  See, e.g., service treatment 
records dated September 1976, February 1979, and March 1979.  
A March 1979 treatment record revealed a diagnosis of 
bilateral calcaneonavicular coalition.  The disability was 
noted as "congenital, existed prior to service."  

As was alluded to in the Introduction, the Veteran filed a 
claim of entitlement to service connection for a bilateral 
foot disability in August 1979, the month after he left 
military service.  A February 1980 RO rating decision in 
essence found that the Veteran had a congenital bilateral 
foot disability.  The RO granted service connection for a 
right foot disability on that basis that the pre-existing 
disorder had been aggravated by military service, as 
evidenced by in-service right foot surgery.  Service 
connection for the left foot disability was denied based on 
no evidence of aggravation. 

The Veteran's post-service medical history reveals that in 
November 1979 he was diagnosed with pes planus.  A March 2003 
VA examination report also indicated a diagnosis of pes 
planus.  Additionally, a September 1998 VA examiner reported 
a diagnosis of "slight osteoporosis" upon review of an X-
ray report of the Veteran's left foot.   

Further, March 2003, June 2002, and September 1998 VA 
examination reports show that the Veteran had past surgery on 
his left foot.  The March 2003 and June 2002 VA examination 
reports indicated a diagnosis of status post triple 
arthrodesis of the left foot.  The September 1998 VA examiner 
also noted a surgical scar on the Veteran's left foot.  

Also of record in March 2003 were statements of the Veteran 
to the effect that he currently suffers from a left foot 
disability which was aggravated during his military service 
or alternatively was due to his service-connected right foot 
disability.  
See, e.g., the Veteran's claim for VA benefits dated in 
December 2002 and the March 2003 VA examination report.  The 
Veteran stated that he was scheduled for the above-referenced 
surgery on his left foot during military service, but did not 
undergo surgery on the left foot until afterwards.

The March 2003 rating decision

In its March 2003 rating decision, the RO reopened and denied 
the Veteran's claim of entitlement to service connection for 
a left foot disability, to include as secondary to service-
connected disabilities because the "the evidence continues 
to show that this [left foot disability] is not related to 
the already service-connected conditions.  Further, there is 
still no evidence that calcaneonavicular coalition, left foot 
with pes planus was incurred in, aggravated, or caused by 
service or within any applicable presumptive period."  

The Veteran was informed of the July 2004 rating decision and 
of his appeal rights by letter from the RO dated March 2003.  
The Veteran filed a NOD, and the RO issued a SOC.  The 
Veteran failed to perfect an appeal of the issue with the 
timely submission of a substantive appeal, and the decision 
became final.

In August 2005, the RO received the Veteran's claim of 
entitlement to service connection for a left foot disability.  
After the RO declined to reopen the Veteran's previously 
denied claim based upon his failure to submit new and 
material evidence, this appeal followed.

The evidence which has been added to the record since the 
March 2003 rating decision will be discussed in the Board's 
analysis below.

Analysis

In essence, the RO denied the Veteran's claim in March 2003 
because of a lack of Hickson element (2), in-service 
incurrence or aggravation of disease or injury; and Hickson 
and Wallin element (3), medical nexus between the left foot 
disability and service or a service-connected disability.

The unappealed March 2003 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).  As explained above, the Veteran's claim for service 
connection on a direct or secondary basis may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

As was noted above, the RO reopened the Veteran's claim in 
March 2003 and denied it in the merits.  Notwithstanding the 
RO's actions, it is incumbent on the Board to adjudicate the 
new and material issue before considering the claim on its 
merits. The question of whether new and material evidence has 
been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].

After a thorough review of the entire record, and for the 
reasons expressed immediately below, the Board concludes that 
new and material evidence sufficient to reopen the claim of 
entitlement to service connection for a left foot disability, 
to include as secondary to service-connected disabilities, 
has not been submitted.

The newly added evidence, in pertinent part, consists of VA 
treatment records from July 2003 to August 2008 and 
statements from the Veteran, to include his testimony at an 
October 2008 DRO hearing.  

The VA treatment records dated July 2003 to August 2008 
document multiple diagnoses of pes planus of the left foot.  
See, e.g., a VA treatment record dated February 2005.  While 
these medical records are undoubtedly new, as they were not 
of record at the time of the March 2003 rating decision, 
these records essentially replicate the medical evidence 
which was of record at the time of the March 2003 rating 
decision, namely that the Veteran does suffer from a left 
foot disability and service-connected disabilities.  Such 
evidence is not new and material, since the existence of the 
disabilities was known in March 2003.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

Here, the unestablished facts are whether the Veteran's left 
foot disability was either incurred in or aggravated by 
military service, as well as whether the left foot disability 
was caused by service-connected disabilities, in particular 
the right foot disability as is contended by the Veteran.  

There is no competent medical evidence which has been added 
to the record subsequent to the March 2003 RO denial which 
suggests that the Veteran's current foot disability was 
incurred in or aggravated by military service.  Further, the 
Veteran has submitted no competent medical evidence which 
suggests that his current left foot disability is related to 
his military service or to any service-connected disability.  

With regard to recent testimony from the Veteran to the 
effect that his left foot disability was incurred in or 
aggravated by his military service or is related to a 
service-connected disability, such evidence is cumulative and 
redundant of similar statements made prior to the March 2003 
rating decision.  Accordingly, such statements are not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that laypersons are not competent 
to offer medical opinions, and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted, "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108."

The Veteran has been accorded ample opportunity to submit new 
and material evidence, to include competent medical evidence.  
He has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to submit evidence in support of his claim].

In short, the elements which were missing at the time of the 
march 2003 denial of service connection remain lacking.  New 
and material evidence has not been received, and the 
Veteran's claim of entitlement to service connection for a 
left foot disability, to include as secondary to service-
connected disabilities, may not be reopened.  The benefit 
sought on appeal remains denied.  


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a left foot 
disability, to include as secondary to service-connected 
disabilities.  The benefit sought on appeal remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


